Citation Nr: 0425108	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1947 to May 1950 
and from January 1951 to July 1969.  He died in December 
1972.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a May 2003 decision, the Board denied the cause of death 
issue as well entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (West 2002).  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a December 2003 Order, the Court partially 
vacated the Board's May 2003 decision as to the issue of 
service connection for the cause of the veteran's death, 
claimed as due to exposure to ionizing radiation in service.  
The Court remanded the matter to the Board for further action 
consistent with the November 2003 Joint Motion for Remand of 
the appellant and VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the November 2003 Joint Motion for Remand (Joint Motion), 
the appellant and the VA noted that the appellant's spouse 
had died from a recognized radiogenic disease in 1972 and 
that the appellant contended that the veteran was exposed to 
ionizing radiation in service.  38 C.F.R. § 3.311(a)(1) 
states that in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in §§ 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as the size and nature of the radiation dose or 
doses.  Accordingly, the Joint Motion requested a remand in 
order to obtain a dose estimate from the Under Secretary of 
Health and the December 2003 Court Order remanded the matter 
for action consistent with the Joint Motion.  As such, this 
matter must now be remanded for a dose estimate.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need for the appellant to submit any 
and all evidence in his possession that 
she believes is relevant to her claim.

2.  The RO should take appropriate action 
to obtain all available records of the 
veteran pertaining to radiation exposure 
during service.  The case should then be 
forwarded to VA's Under Secretary of 
Benefits for preparation of a dose 
estimate and such additional action as 
set forth under the provisions of 38 
C.F.R. § 3.311.

3.  The RO should then review the 
expanded record and determine if service 
connection for the cause of the veteran's 
death, claimed as due to exposure to 
ionizing radiation, is warranted.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



